Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iso (US PG Pub 2017/0366070).
	As to independent claim 1, Iso teaches a motor unit comprising: a motor including a rotor (26) arranged to rotate about a motor axis, and a stator (31) arranged opposite to the rotor (26); a housing (11,12) arranged to house the motor; an inverter (57, see paragraph [0042]) electrically connected to the motor (10); a busbar (39) arranged to connect the motor and the inverter to each other; and a cover portion (13); wherein the housing (11, 12) includes a motor housing portion arranged to house the motor, a top wall portion arranged to cover an upper side of the motor housing portion (11, 12), and a work-use hole portion (78) arranged to pass through the top wall portion; the cover portion is arranged to close an upper opening of the work-use hole portion .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iso (US PG Pub 2017/0366070) as applied in claim 1 above, and further in view of Tamura et al. (US PG Pub 2017/0288490).
As to claim 2/1, Iso teaches the claimed limitation as discussed above except wherein the cover portion includes a body portion and a pipe portion arranged to project from the body portion; and the pressure regulating passage is defined in the body portion and the pipe portion. 
However Tamura et al. teaches the cover portion (22) includes a body portion (22r) and a pipe portion (68) arranged to project from the body portion (22r); and the pressure regulating passage is defined in the body portion (22r) and the pipe portion (68) as shown in figure 5, for the a advantageous benefit of preventing internal pressure in the automotive motor drive unit from being excessive.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Iso by using the cover portion includes a body portion and a pipe portion arranged to project from the body portion; and the pressure regulating passage is defined in the body portion and the pipe pressure in the automotive motor drive unit from being excessive.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iso (US PG Pub 2017/0366070) as applied in claim 1 above, and further in view of Soma et al. (US PG Pub 2014/0202781).
As to claim 9/1, Iso teaches the claimed limitation as discussed above except wherein in the housing, the work-use hole portion is arranged to open toward the busbar;  t3he cover portion is located on one end side of the work-use hole portion; and the busbar is located on another end side of the work-use hole portion.  
However Soma et al. teaches wherein in the housing (11), the work-use hole portion (141c,d) is arranged to open toward the busbar (see figure 3);  t3he cover portion (16) is located on one end side of the work-use hole portion (141c,d); and the busbar (see figure 3) is located on another end side of the work-use hole portion(141c,d) as shown in figure 3,  for the advantageous benefit of providing a power conversion portion connected to the motor, and a plurality of case portions housing at least the motor, the winding switching portion, and the power conversion portion, while the plurality of case portions are coupled to each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Iso by using the housing, the work-use hole portion is arranged to open toward the busbar;  t3he cover portion is located on one end side of the work-use hole portion; and the busbar is located on another end side of the work-use hole portion, as taught by Soma et al., to provide a power conversion portion connected to the motor, and a plurality of case 
As to claim 10/1, Iso in view of Soma et al. teaches the claimed limitation as discussed above except further comprising an electrical connection chamber being a space surrounded by an inner peripheral surface of the housing and an outer peripheral surface of the stator, wherein the electrical connection chamber is arranged to be in communication with a space outside of the housing through the work-use hole portion. 
 Soma et al. teaches an electrical connection chamber (see figure 3) being a space surrounded by an inner peripheral surface of the housing (11) and an outer peripheral surface of the stator (see figure 3), wherein the electrical connection chamber (see figure 3) is arranged to be in communication with a space outside of the housing (11) through the work-use hole portion (141c,d) as shown in figure 3, for the advantageous benefit of providing a power conversion portion connected to the motor, and a plurality of case portions housing at least the motor, the winding switching portion, and the power conversion portion, while the plurality of case portions are coupled to each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Iso in view of Soma et al.  by using an electrical connection chamber being a space surrounded by an inner peripheral surface of the housing and an outer peripheral surface of the stator, wherein the electrical connection chamber is arranged to be in communication with a space outside of the housing through the work-use hole portion, as taught by Soma et al., to provide a power conversion portion connected to the motor, and a plurality of case 
Allowable Subject Matter
Claims 3-8, 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note Claims 4-8 and 11-12 depend on claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	December 28, 2021